              Case 1:20-cv-00317 Document 1 Filed 02/05/20 Page 1 of 4



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
_________________________________________________________________________

NIKEA BOWDEN                                          )
800 HR DRIVE SE                                       )
WASHINGTON DC 20032                                   )
                                                      )
       PLAINTIFF                                      )
                                                      )              Cv. Action 20-
       vs.                                            )
                                                      )
THE DISTRICT OF COLUMBIA                              )
441 4th STREET N.W.                                   )
WASHINGTON, D.C. 20001                                )
                                                      )
      DEFENDANT                     )
_________________________________________________________________________

             COMPLAINT FOR DECLARATORY JUDGMENT AND RELIEF

COMES NOW PLAINTIFF NIKEA BOWDEN, Petitioner in the underlying case, to

respectfully state as follows:

                                 PRELIMINARY STATEMENT

       This is an action for injunctive and declaratory relief brought under the Individuals with

Disabilities Education Act, 20 U.S.C. 1400 et. seq. (“IDEA”). The Plaintiff seeks a judgment (a)

declaring that she was the prevailing party in the underlying proceeding and is entitled to recover

her reasonable legal fees and costs, (b) determining that the reasonable attorney fees in this case

should be awarded at the rate set by the USAO Attorney’s Fees Matrix 2015-2020; and (c)

ordering the Defendant to make payment to the Plaintiff at the rate deemed reasonable under the

USAO Attorney’s Fees Matrix for Attorney Carolyn Houck.

                                 JURISDICTION AND VENUE

1. This court has jurisdiction pursuant to The Individuals with Disabilities Education Act, 20

   U.S.C. §§ 1400-1461 (“IDEA”), 29 U.S.C. § 794; 28 U.S.C. §§ 1441, 1442, 2201, & 2202;



                                                 1
             Case 1:20-cv-00317 Document 1 Filed 02/05/20 Page 2 of 4



   the Mills Decree; and pendent jurisdiction pursuant to D.C. Mun. Regs. Title 5 §§ 3000.1 –

   3701.3 (2o003).

2. Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

                                            PARTIES

3. Plaintiff Nikea Bowden is the parent of N.B., a student who has been determined to be a

   student with a disability, as defined by the IDEA. Plaintiff is currently a resident of the

   District of Columbia and was a resident of the District of Columbia during the time of the

   underlying administrative proceeding.

4. Defendant is a municipal corporation. As one of its governmental functions, Defendant

   operates the District of Columbia Public Schools system (herein “DCPS”). DCPS is

   responsible for affording children with disabilities in the District of Columbia all rights

   pursuant to IDEA and is responsible for issuing checks in payment of reasonable attorney

   fees and costs incurred by the Plaintiffs in pursuing claims under IDEA.

                                  FACTUAL BACKGROUND

5. At all times pertinent to this proceeding, Plaintiff was represented by Attorney Carolyn

   Houck.

6. An administrative due process hearing was held concerning the special education needs of

   N.B. on December. 19, 2019. The Hearing Officer’s Determination (HOD) was issued on

   January 15, 2020 and is attached as Exhibit 1. Following the contested hearing, Plaintiff

   Nikea Bowden was the prevailing party in this proceeding.

7. The Attorney Fee Guidelines issued by DCPS on March 25, 2013 by the General Counsel for

   DCPS states, “Submission of attorney’s fee invoices to OGC is not required before filing a

   petition of fees with the District Court, pursuant to the IDEA.”




                                                 2
             Case 1:20-cv-00317 Document 1 Filed 02/05/20 Page 3 of 4



8. The attorney fees and costs Defendant owes to Plaintiff Mabel Jones total $83,560.80

   ($83,240.50 attorney fees and $320.30 costs and expenses). Plaintiff will submit her invoice

   directly to the Assistant Attorney General assigned to the case.

                                     LEGAL FRAMEWORK

9. An award of attorneys’ fees is proper and just in this matter pursuant to the IDEA and its

   implementing regulations, which state, inter alia:

        (a) In general. (1) In any action or proceeding brought under section 615 of the Act, the

       court, in its discretion, may award reasonable attorneys’ fees as part of the costs to—

       (i) The prevailing party who is the parent of a child with a disability;

   34 C.F.R. §300.517(a)(1)(i).

10. The regulations further state:

   (c) Award of fees. A court awards reasonable attorneys’ fees under section 615(i)(3) of the

   Act consistent with the following:

   (1) Fees awarded under section 615(i)(3) of the Act must be based on rates prevailing in the

   community in which the action or proceeding arose for the kind and quality of services

   furnished.

   34 C.F.R. §300.517(c)(1).

11. The Plaintiff was the prevailing party in the underlying action, as defined in Select Milk

   Producers, Inc. v. Johanns, 400 F.3d 939 (D.C. Cir. 2005) (finding that a party prevails if

   “there has been a court-ordered change in the legal relationship between the plaintiff and

   defendant” and “in whose favor a judgment is rendered, regardless of the amount of damages

   awarded”) (citing Buckhannon Board and Care Home Inc. v. West Virginia Department of

   Health and Human Resources, 532 U.S. 598, 603-04 (2001) and is entitled to recover

   reasonable attorney’s fees and costs.


                                                 3
             Case 1:20-cv-00317 Document 1 Filed 02/05/20 Page 4 of 4



12. The current billing rate for Attorney Houck, is reasonable and consistent with prevailing

   market rates in the District of Columbia and consistent with the USAO Attorney’s Fee

   Matrix 2015-2020 rates. The current Matrix is attached as Exhibit 2.

                                      RELIEF REQUESTED


WHEREFORE, Plaintiff respectfully requests that this Court:


   A. Declare the Plaintiff as the prevailing party under the IDEA, and therefore find that the

       Plaintiff is entitled to recover reasonable legal fees and costs incurred in the litigation;

   B. Declare that the rate paid to Attorney Houck for the work in litigating the case of Nikea

       Bowden vs. District of Columbia, Case No. 2019-273 should be the rate determined by

       the USAO Attorney’s Fees Matrix, based on the attorney’s years of experience;

   C. Award Plaintiff the sum of $83,560.80 in attorney’s fees and costs;

   D. Award Plaintiff fees for litigating the current Complaint in the District Court of the

       District of Columbia for the purpose of collecting fees in the underlying administrative

       action, at Plaintiff’s counsel’s applicable rate, pursuant to 42 U.S.C. § 1988; and

   E. Award any other relief that this Court deems just and proper.


                                               Respectfully submitted,

                                               /s/ Carolyn Houck

                                               Carolyn W. Houck, Esq. 459746
                                               24035 Porters Creek Lane
                                               St. Michaels, MD 21663
                                               Telephone: 301-951-4278
                                               Fax:        866-297-4248
                                               Email:      cwhouck1@gmail.com




                                                  4
